Citation Nr: 0018380	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-12 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a facial laceration along the left nose fold.

2.  Entitlement to a compensable evaluation for the residuals 
of an excision of the left knee retropatellar fat pad.

3.  Entitlement to a compensable evaluation for 
sinusitis/pharyngitis.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a compensable evaluation for the residuals 
of the excision of a plantar wart from the left heel.

6.  Entitlement to a compensable evaluation for a left 
varicocele.

7.  Entitlement to service connection for the residuals of a 
left wrist sprain.

8.  Entitlement to service connection for seborrheic 
dermatitis.

9.  Entitlement to service connection for neck strain.

10.  Entitlement to service connection for low back strain.

11.  Entitlement to service connection for a shoulder 
disorder.

12.  Entitlement to service connection for sterility.

13.  Entitlement to service connection for reading glasses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1996.

This appeal arose from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the residuals of a facial laceration along the left nose 
fold, the residuals of an excision of the left knee 
retropatellar fat pad, sinusitis/pharyngitis, hemorrhoids, 
the residuals of the excision of a plantar wart from the left 
heel, and for a left varicocele.  Each of these disorders was 
assigned a noncompensable disability evaluation.  This rating 
action also denied service connection for the residuals of a 
left wrist sprain, seborrheic dermatitis, neck strain, low 
back strain, a shoulder disorder, sterility and for reading 
glasses.  In November 1997, the Montgomery, Alabama RO issued 
a decision which confirmed and continued the December 1996 
rating action.  In September 1998, the veteran testified at a 
personal hearing at the RO; in March 1999, the hearing 
officer issued a decision which confirmed the December 1996 
and November 1997 rating actions.

The issues of entitlement to compensable evaluations for the 
service connection facial laceration, left knee disorder and 
sinusitis will be subject to the attached remand.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular ratings.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by mild 
symptoms.

2.  The veteran's plantar wart of the left heel is manifested 
by no current symptoms.

3.  The veteran's left varicocele is manifested by claimed 
enlargement of the testes with no current symptoms.

4.  The veteran has not been shown by competent medical 
evidence to suffer from a left wrist disorder, a neck 
disorder, a shoulder disorder, sterility, seborrheic 
dermatitis or lumbar strain which can be related to his 
service.

5.  The veteran suffers from hyperopia with astigmatism, a 
congenital or developmental defect.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7336 (1999).

2.  The criteria for a compensable evaluation for the 
service-connected residuals of an excision of a plantar wart 
on the left heel have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.31, Code 5284 (1999).

3.  The criteria for a compensable evaluation for the 
service-connected left varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.20, Code 7524 (1999).

4.  The veteran has not presented evidence of well grounded 
claims for service connection for a left wrist disorder, a 
neck disorder, a shoulder disorder, sterility, seborrheic 
dermatitis, or a chronic lumbar strain.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.310(a) 
(1999).

5.  The veteran's congenital hyperopia with astigmatism is 
not a disability for which service connection may be granted.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable evaluations for 
hemorrhoids, the residuals of an excision 
of a left heel plantar wart and a left 
varicocele

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).



Hemorrhoids

The veteran was examined by VA in March 1996.  There was no 
mention of hemorrhoids.

The veteran then testified at a personal hearing in September 
1998.  He stated that he had external hemorrhoids.  However, 
he indicated that these had not recurred since he began to 
self-medicate with Vicks Vapor Rub.  National Guard records 
developed between July 1997 and December 1998 made no mention 
of treatment for hemorrhoids.

According to the applicable criteria, a 0 percent evaluation 
is warranted for mild to moderate hemorrhoids.  A 10 percent 
evaluation is warranted for irreducible large or thrombotic 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. Part 4, Code 7336 (1999).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
hemorrhoids is not justified.  There is no evidence that the 
veteran suffers from any current hemorrhoid disorder, 
particularly one that is manifested by irreducible large or 
thrombotic hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  In fact, during his 
September 1998 personal hearing, he denied any current 
difficulties with his hemorrhoids.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hemorrhoids.


Residuals of an excision of a left heel plantar wart

The veteran's service medical records had indicated that he 
had suffered from heel pain in service; ultimately, a plantar 
wart was excised.  There were no further complaints during 
service.

The veteran was examined by VA in March 1996.  He offered no 
complaints concerning his left heel.

In September 1998, the veteran testified at a personal 
hearing at the RO.  He stated that he had used acid on the 
wart to remove it.  Since then, it had not recurred.  
National Guard treatment records developed between July 1997 
and December 1998 made no mention of any complaints of or 
treatment for a plantar wart.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for the residuals of moderate foot 
injuries.  38 C.F.R. Part 4, Code 5284 (1999).  There is no 
indication in the record that the veteran currently suffers 
from moderate foot injury residuals.  In fact, there is no 
mention in any of the treatment records of foot complaints; 
moreover, he denied any recurrences during a September 1998 
personal hearing.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left heel plantar wart 
excision residuals.


Left varicocele

The veteran's service medical records indicated that he was 
seen for a left varicocele.  During a March 1996 VA 
examination, there was a varicocele on the superior border of 
the left testis.

The veteran testified at a personal hearing at the RO in 
September 1998.  He stated that his testis was still 
enlarged.  National Guard treatment records developed between 
July 1997 and December 1998 contained no mention of any 
complaints of or treatment for a left varicocele.

According to the applicable criteria, a 10 percent evaluation 
is warranted for the removal of one testis.  38 C.F.R. Part 
4, Code 7524 (1999).  In this case, there is no indication 
that the veteran suffers from a disability related to his 
left varicocele comparable to the removal of one testis.  
There is no objective evidence whatever that this condition 
has resulted in any residual disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left varicocele.


II.  Service connection for a left wrist 
disability, a neck disability, a shoulder 
disability, sterility, seborrheic 
dermatitis and low back strain

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 


FACTS

Left wrist

The veteran's service medical records indicate that he 
injured his left wrist on August 7, 1992.  On the 24th of 
August, he was seen with complaints of left wrist pain.  He 
was tender over the ulnar aspect of the carpal bones.  There 
was no crepitus.  His hand and forearm were normal.  An x-ray 
was negative.  The assessment was soft tissue injury.  
Another x-ray taken on September 3, 1992 was also negative 
for any fractures or dislocations.  On September 18, there 
was positive point tenderness and tenderness to stress.  At 
that point, the wrist had been casted for four weeks.  There 
were no visible or palpable abnormalities.  On September 21, 
it was noted that there was no sign of bone or joint 
abnormalities.  He underwent physical therapy and by November 
17, 1992, he was noted to be asymptomatic.  A periodic 
physical examination performed on August 28, 1995 was within 
normal limits.

The veteran was examined by VA in March 1996.  He offered no 
complaints about his left wrist.

A personal hearing was conducted at the RO in September 1998.  
The veteran stated that he would have discomfort in the wrist 
after use at work.  National Guard records developed between 
July 1997 and December 1998 contained no references to any 
treatment for left wrist injury residuals.


Neck disorder

The veteran's service medical records indicated that he was 
seen in November 1995 for complaints of neck pain which began 
after engaging in heavy lifting.  This pain was noted to be 
intermittent and he was referred to physical therapy.  By 
December 6, 1995, he indicated that he was much better.  

VA examined the veteran in March 1996.  He offered no 
complaints of a neck disorder and the musculoskeletal 
evaluation made no mention of any neck disability.

The veteran then testified at a personal hearing in September 
1998.  He said that he had hurt his neck after heavy lifting 
in service.  He also submitted National Guard records 
developed between July 1997 and December 1998.  These made no 
mention of a neck disorder.


Shoulder disorder

The veteran's service medical records revealed that he was 
seen for complaints of shoulder discomfort on November 17, 
1995.  He stated at that time that he felt that he was able 
to return to full duty.  The assessment was resolving muscle 
strain.

VA examined the veteran in March 1996.  He offered no 
complaints concerning a shoulder disability and the 
musculoskeletal evaluation was within normal limits.

The veteran testified at a personal hearing at the RO in 
September 1998.  He indicated that he had hurt his shoulder 
while engaged in heavy lifting in service.  He also submitted 
National Guard treatment records developed between July 1997 
and December 1998.  On July 16, 1997, he complained of a 
sharp pain in the right shoulder.  The examination noted that 
it was nontender and had full range of motion.  The 
assessment was right shoulder impingement.  There was no 
further mention of any treatment for a right shoulder 
problem.


Sterility

The veteran's service medical records included an August 28, 
1995 periodic examination report that indicated that the 
veteran had a left varicocele.  An ultrasound of the testes 
revealed no abnormalities.  There was no reference in these 
records to sterility.

The veteran was examined by VA in March 1996.  He made no 
mention of sterility.

A personal hearing was conducted at the RO in September 1998.  
The veteran indicated his belief that his left varicocele had 
rendered him sterile.  National Guard records developed 
between July 1997 and December 1998 made no mention of this 
condition.


Seborrheic dermatitis

The veteran's service medical records revealed that he was 
seen on June 25, 1993 with complaints of dry, flaky skin on 
the face.  He indicated that the side of the nose and the 
left eyebrow areas were usually involved.  The objective 
evaluation noted that he had red, scaly patches on the face.  
The diagnosis was seborrheic dermatitis.  By July 6, 1993, 
the condition had completely resolved.

The veteran was examined by VA in March 1996.  He reported 
having had seborrheic dermatitis on the forehead and in the 
nasal area.  The objective evaluation noted that his skin was 
clear.

A personal hearing was conducted at the RO in September 1998.  
He stated that his skin would get dry and flaky.  National 
Guard records developed between July 1997 and December 1998 
noted that he was seen on July 16, 1997 for a refill of 
hydrocortisone cream used to treat seborrheic dermatitis.  No 
further mention was made of this condition.


Low back strain

The veteran's service medical records revealed that he was 
seen on November 17, 1995 with complaints of back pain which 
had begun ten days before.  He described the pain as a 10 on 
a scale of 1-10, with 10 being the worst.  After physical 
therapy, he stated that his condition was much better.  

VA examined the veteran in March 1996.  He offered no 
complaints about his back and the musculoskeletal examination 
was negative.  

A personal hearing was conducted in September 1998, during 
which the veteran testified that he had originally hurt his 
back in service following heavy lifting.  He indicated that 
he had experienced a burning pain in the low back and that he 
had sought treatment at that time.  He indicated that in the 
past week he had been found to have a herniated disc.

The veteran submitted National Guard records developed 
between July 1997 and December 1998.  On November 19, 1997, 
he was seen with complaints of back pain, which he indicated 
had begun in August 1997.  He denied any recent trauma, 
although he noted that he had twisted the low back while on 
active duty in 1995.  He described radiation of the pain into 
the right leg.  He also displayed mild spasms.  The 
impression was chronic lumbar strain.  In February 1998, he 
was placed on profile, which limited his activities because 
of his back pain.  Again, his history of an injury in 1995 
was referred to.  His neurological evaluation was intact and 
he had some spasms.  An MRI performed on September 14, 1998 
showed L5-S1 disc herniation, questionable spondylolisthesis 
at L5-S1, and a prominent epidural venous plexus at L5.  




ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, it is noted that the veteran did injure 
his left wrist, neck, shoulder and low back in service.  He 
also complained of seborrheic dermatitis in service.  
Therefore, it is apparent that the evidence suggests the 
presence of injuries or diseases in service, thus satisfying 
one element of the Caluza test for well groundedness.  The 
question arises as to whether these noted injuries and 
diseases resulted in the development of "chronic" 
conditions.  After a careful review of the evidence of 
record, it is found that the evidence does not support a 
finding of chronicity in this case.  In regard to the left 
wrist and neck injuries, there is no objective evidence that 
left wrist or cervical spine disorders currently exist.  
Since no current disorders are present, it cannot be argued 
that "chronic" disabilities resulted from the acute 
injuries suffered in service.  Seborrheic dermatitis, right 
shoulder impingement and lumbar strain were noted in the 
post-service National Guard records.  However, there is no 
objective evidence of a causal relationship or nexus between 
these conditions and the complaints noted in service.  The 
veteran is not competent, as a layperson, to render an 
opinion that such a relationship exists.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
not presented any objective evidence that he currently 
suffers from sterility as a result of his service-connected 
varicocele.

Despite the fact that the veteran has not established 
chronicity, his claims could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
While the evidence indicates that the claimed conditions were 
present in service, there is either no evidence of a current 
disorder or no objective opinion relating any post-service 
symptoms to any current disorder.  Therefore, it is found 
that the veteran's claims are not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



III.  Service connection for "reading 
glasses"

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  However, congenital defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection. 
38 C.F.R. § 3.303(c) (1999).

The veteran's service medical records reflected that only 
hyperopia with astigmatism were diagnosed in service, after 
the veteran complained in April 1992 that his vision would 
blur when reading.  He also noted that his eyes felt sore  He 
was prescribed reading glasses in November 1992.  There was 
no diagnosis of any underlying eye disease or disorder made 
in these records.  

The veteran testified at a personal hearing at the RO in 
September 1998.  He stated that he had been told that his 
eyes do not "close" properly, thus letting in too much 
light.  He complained that he had to squint all the time.

After a careful review of the evidence of record, it is found 
that service connection for "reading glasses" is not 
warranted.  As previously noted, the applicable regulations 
do not provide for service connection for congenital defects, 
such as the veteran's diagnosed hyperopia with astigmatism, 
since they are not diseases or injuries.  While certain 
congenital familial conditions may be service-connected if 
aggravated by service, defects, such as refractive errors of 
the eye, may not be.  See VAOPGCPREC 82-90 (July 18, 1990).  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for "reading glasses."


ORDER

Compensable evaluations for hemorrhoids, a left heel plantar 
wart, and a left varicocele are denied.

Service connection for a left wrist disorder, a neck 
disability, a shoulder disability, sterility, seborrheic 
dermatitis and a low back disorder is denied.

Service connection for "reading glasses" is denied.


REMAND

The veteran has claimed that the scar on his face, his left 
knee disorder and his sinusitis are all more disabling than 
the current disability evaluations would suggest.  Therefore, 
he argues that increased evaluations are justified.

In reviewing the record, it is noted that these conditions 
were all last examined by VA in March 1996.  In his September 
1998 hearing testimony, he suggested that each of these 
conditions had worsened.  He commented that his facial scar 
was numb and would twitch, while the VA examination had noted 
that it was asymptomatic.  He stated that his knee was 
increasingly painful, while the VA examination had stated 
that it was asymptomatic and nontender.  Finally, he 
indicated that his sinusitis was causing difficulties with 
breathing, while the VA examination in question had found no 
nasal stuffiness.  Given these assertions, it is found that a 
more current VA examination is needed in order to fully 
assess the current degree of severity of these conditions.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), it has been held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45 
(1997), and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1997) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period a time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran VA 
surgical, orthopedic and ear, nose and 
throat examinations by qualified 
physicians in order to fully assess the 
current nature and degree of severity of 
the service-connected facial scar, left 
knee disability and sinusitis.  

	a)  the surgical evaluation should 
ascertain whether the veteran's facial 
scar is tender or painful on objective 
demonstration or is poorly nourished with 
repeated ulceration.  If there is any 
reported numbness, he should be afforded 
whatever neurological tests are deemed 
appropriate to fully evaluate any 
associated numbness.

	b)  The orthopedic examiner is to 
conduct all indicated special tests and 
must include range of motion testing.  
The examiner should note the range of 
motion of the left knee.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

	c) the ears, nose and throat 
examination should specifically note 
whether the veteran suffers from one or 
two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.

The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations and the examiners 
are asked to indicate in the examination 
reports that the claims file has been 
reviewed.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claims for 
increased evaluations for the service-
connected facial scar, left knee 
disability and sinusitis.  If the 
decisions remain adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



